DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,353,153. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims have been slightly broadened without additional limitations to provide an additional distinguishing feature.  The table below provides an analysis of the lack of distinction between independent claims 21 and 31 of the application in view of claims 1 and 11 of the patent. Claims 22-30 and 32-40 have the same limitations as corresponding patent claims 2-10 and 12-20.
17/805,078
USPN 11353153
Remarks
21. (New) A helical strake system, comprising: 

a tubular structural member having a longitudinal axis and comprising a plurality of threaded attachment points; 

a helical strake fin disposed circumferentially around a portion of the tubular structural member along the longitudinal axis; 

a plurality of couplers disposed on the tubular structural member, wherein: 

each coupler comprises: a first portion comprising a slot configured to receive an upper portion of the helical strake fin; and 

a second portion configured to be removably coupled to a threaded attachment point of the tubular structural member; and 

each coupler configured to position a portion of the helical strake fin substantially perpendicular to a surface of the tubular structural member.
1. A helical strake system, comprising:    

a tubular pole                       having a longitudinal axis and comprising a plurality of threaded attachment points; 

a helical strake fin disposed circumferentially around a portion of the tubular pole along the longitudinal axis; 


a plurality of couplers disposed on the tubular pole, wherein: 


each coupler comprises: a first portion comprising a slot configured to receive an upper portion of the helical strake fin; and 

a second portion configured to be removably coupled to a threaded attachment point of the tubular pole; and 


each coupler configured to position a portion of the helical strake fin substantially perpendicular to a surface of the tubular pole.
The application recites “structural member” where the patent recites “pole”.  A pole is a type of structural member, so the patent claim anticipates the application claim.
31. (New) A helical strake structural member assembly method, comprising: positioning a helical strake fin circumferentially around a portion of a tubular 
structural member 
along a longitudinal axis of the tubular 
structural member, 
wherein the tubular 
structural member 
comprises a plurality of threaded attachment points; attaching a plurality of couplers to the tubular 
structural member, 
wherein: each coupler is configured to position a portion of the helical strake fin substantially perpendicular to a surface of the tubular 
structural member; 
and attaching a coupler to the tubular 
structural member 
comprises: positioning a first portion of the coupler to interface with the helical strake fin, wherein the first portion comprises a slot configured to receive an upper portion of the helical strake fin; and removably coupling a second portion of the coupler to a threaded attachment point of the tubular 
structural member.
11. A helical strake 
pole assembly 
method, comprising: positioning a helical strake fin circumferentially around a portion of a tubular 
pole 
along a longitudinal axis of the tubular 
pole, 
wherein the tubular 
pole 
comprises a plurality of threaded attachment points; attaching a plurality of couplers to the tubular 
pole, 
wherein: each coupler is configured to position a portion of the helical strake fin substantially perpendicular to a surface of the tubular 
pole; 
and attaching a coupler to the tubular 
pole
comprises: positioning a first portion of the coupler to interface with the helical strake fin, wherein the first portion comprises a slot configured to receive an upper portion of the helical strake fin; and removably coupling a second portion of the coupler to a threaded attachment point of the tubular 
pole.
The application recites “structural member” where the patent recites “pole”.  A pole is a type of structural member, so the patent claim anticipates the application claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753